Citation Nr: 0910046	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-17 009	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3. Entitlement to a compensable rating for bilateral hearing 
loss.

4. Entitlement to a special monthly pension based on the need 
for aid and attendance or due to being housebound.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel   


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to a special monthly pension 
based on the need for aid and attendance or due to being 
housebound.  This matter also comes before the Board from a 
September 2006 rating decision which denied service 
connection for PTSD and for COPD.  Finally, the case comes 
before the Board from an April 2007 rating decision in which 
the RO granted service connection for bilateral hearing loss 
and assigned a 0 percent (noncompensable) disability rating, 
effective from May 5, 2006.  The Veteran appealed for a 
higher rating.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a 
current diagnosis of PTSD.

2.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's COPD is related to his 
active service or to a service-connected disability.

3.  A March 2007 VA audiological examination revealed the 
Veteran's bilateral sensorineural hearing loss disability is 
manifested by no worse than Level I hearing in the right ear 
and Level I in the left ear.

4.  The Veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without regular assistance 
from another person.

5.  The Veteran does not have a single disability ratable as 
100 percent disabling.

6.  The Veteran is not housebound in fact, as he is not 
substantially confined to his dwelling and immediate 
premises.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The schedular criteria for an initial compensable 
disability rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2008).

4.  The criteria for a specially monthly pension based on the 
need for regular aid and attendance of another person, or on 
account of being housebound, are not met.  38 C.F.R. §§ 
1114(l), (s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but need not discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the Veteran is challenging the evaluation 
assigned following the grant of service connection by the RO.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
also notes that the Veteran was notified of the Vazquez 
precedent by letter dated in May 2008.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2004, June 2006, July 
2006, and August 2007, which fully addressed the notice 
elements and were sent prior to the initial RO decisions in 
this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Finally, the Board notes the RO sent the Veteran a letter in 
June 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has PTSD related to 
service or whether his COPD is related to service.  Under 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  

With regard to the claim for service connection, there is 
competent medical evidence of a current disability.  There 
is, however, no competent evidence of record (other than the 
Veteran's lay assertions) showing that he has a diagnosis (or 
at any point in the past) has had a diagnosis of PTSD.  
Moreover, there is no competent evidence of record, other 
than the Veteran's lay assertions, to show that his COPD may 
be related to service.  Although he has contended that he has 
PTSD which resulted from stressors in service and contended 
that his COPD had an onset in service, his lay statements 
alone are not competent evidence to support a finding on a 
medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained his VA and private treatment records.  A VA 
examination was scheduled for the claim for entitlement to 
special monthly pension and for a compensable rating for 
bilateral hearing loss.  In addition, it appears that all 
obtainable evidence identified by the Veteran, relative to 
his claims, has been obtained and associated with the claims 
file, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV); a 
link, established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of the claimed PTSD, that holding 
would not be applicable.

A review of the record reveals that the Veteran has received 
treatment and medication for various psychiatric disorders 
(including anxiety, depression, generalized anxiety disorder, 
and substance induced mood disorder).  The record also 
reveals, however, that at no time has he been treated for 
PTSD, nor has PTSD been diagnosed at any time.  Without 
competent evidence of a diagnosis of PTSD, service connection 
for such disability is not warranted. 

We recognize the sincerity of the arguments advanced by the 
Veteran that he has PTSD which should be service connected.  
However, the resolution of issues which involve medical 
knowledge, such as diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, supra.  It is true that 
the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Andréa v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, PTSD is a 
complex disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology.

The Board therefore finds that, in the absence of a diagnosis 
of PTSD in the evidentiary record, service connection for 
PTSD must be denied.  The Board need not evaluate the other 
elements necessary for service connection for PTSD, since the 
absence of one requirement means an award of service 
connection is not possible.  As the evidence preponderates 
against the claim for service connection for PTSD, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  COPD

The Veteran contends that his COPD had its onset during 
service.  He has alternatively contended that his COPD is 
secondary to his PTSD.

With regard to the claim for service connection for COPD as 
secondary to PTSD, the Board notes that 38 C.F.R. § 3.310 
provides for service connection for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  In this case, however, 
as explained above, service connection has not been granted 
for PTSD; thus the Veteran's claim for service connection for 
COPD as secondary to PTSD is not warranted.

With regard to the claim for direct service connection for 
COPD, the Board notes that a review of the Veteran's service 
treatment records (STRs) shows no report or finding 
indicative of COPD.  Post-service treatment records show that 
he was not diagnosed with, or treated for, COPD until 2007.  
An April 2006 private X-ray showed that his lungs were hyper-
expanded and hyperlucent, suggesting emphysema.  At that time 
he complained of a chronic cough, which was found to be 
probably secondary to cigarette smoking.  VA treatment 
records showed that in September 2007, for the first time, 
over thirty years after his discharge from active service, 
the Veteran was found to have COPD.  Subsequent VA treatment 
records show that he was treated for his COPD.


What is missing in this case is competent medical evidence of 
a link between COPD and service.  In the present case, the 
Veteran has not submitted or identified any medical opinion 
or other medical evidence regarding an etiological 
relationship to service that supports his claim.  Moreover, 
as more fully explained above, we have concluded that 
obtaining a VA examination is not necessary to decide this 
claim.  

As noted above, his lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  The Veteran is 
certainly competent to report his respiratory symptoms that 
have been related to his COPD.  However, the Board does not 
believe that COPD, as contrasted with breathing symptoms, is 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether he had COPD, in the absence of specialized 
training.  The Veteran in this case has not established any 
specialized training for such qualifications.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of COPD, 
and the absence of any medical opinion suggesting a causal 
link between the Veteran's COPD and his service, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for COPD.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

III.  Compensable Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the appropriate vertical column to the 
numeric designation level for the ear having the poorer 
hearing acuity.  38 C.F.R. § 4.85(e).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating 

hearing loss.  The method described above using Tables VI and 
VII was not changed.  In addition, changes were made to 38 
C.F.R. § 4.86, regarding cases of exceptional hearing loss, 
which do not apply to this case.  

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted in March 2007.  
The March 2007 examination report revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 hertz (Hz) as follows:  25, 25, 30, and 50, 
for an average of 32.5, and pure tone thresholds for the left 
ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 
15, 20, 60, and 60 in the left ear, for an average of 38.75.  
Speech recognition scores using the Maryland CNC Test were 
100 percent in the right ear and 96 percent in the left ear.  

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board notes that 
the Veteran's right and left ear hearing loss are both at 
Level I impairment pursuant to 38 C.F.R. § 4.85, Table VI.  
Either ear may be considered the poorer for Table VII because 
the Veteran's hearing loss disability was manifested by Level 
I hearing, bilaterally.  Applying these results to Table VII, 
his service-connected bilateral sensorineural hearing loss 
disability evaluation is shown to be noncompensable.  
38 C.F.R. § 4.85, table VII.

The Board acknowledges the Veteran's statements of record 
that his bilateral sensorineural hearing loss is worse than a 
noncompensable disability rating, and that he should be 
entitled to a compensable rating for such hearing loss.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of his 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu, supra. 

In conclusion, the initial noncompensable rating currently 
assigned for the Veteran's bilateral hearing loss 
appropriately reflects his disability picture and the record 
does not support assigning different percentage disability 
ratings during the relevant period in question because at no 
time has his disability exhibited distinct levels of 
disability warranting staged ratings.  38 C.F.R. § 4.7; 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule is not applicable, and the claim is denied.

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or has necessitated frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  Special Monthly Pension

Under the applicable criteria, increased pension is payable 
to a Veteran by reason of the need for aid and attendance 
(A&A) or by reason of being housebound.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the Veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any 

special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of the appellant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that a Veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  Id.

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which an individual is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).

If a Veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the Veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the Veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Records from the Social Security Administration show that the 
Veteran was found to be disabled due to disorders of the 
back, effective from November 2000.

The record reflects that on VA examination in June 2004, it 
was noted that the Veteran was driven to t he examination by 
a friend.  No one accompanied him to the examination area, he 
was not hospitalized, and was not permanent bedridden.  It 
was noted that vision in both eyes was "20/200" and he was 
capable of managing his own benefit payments.  He denied 
chronic dizziness, bowel or bladder incontinence, loss of 
memory, and poor balance affecting his ability to ambulate or 
perform self care.  On a typical day he lay in bed or stayed 
around the house.  He lived with his mother who did meal 
preparation and household chores.  Occasionally he mowed the 
yard with a riding mower, but this aggravated his back. 

Physical examination showed he was slightly malnourished, his 
gait was unimpaired, and he did his own feeding, dressing, 
bathing, shaving, and toileting.  He had some loss of 
strength in his right arm from an injury the month prior.  He 
had no amputations, but did have chronic back pain secondary 
to an on the job injury.  He was able to walk with the 
assistance of another person and could walk approximately 500 
feet without having to stop and rest.  He did not use a cane 
or other prosthetic device, and was able to leave home as 
needed.  Diagnoses included right lateral disk protrusion 
with annular tear at L4-5; sacralization of L5; status post 
injury right forearm with weakness of the arm and probable 
nerve impairment; impaired nutritional status; substance 
abuse; probable peripheral neuropathy possibly secondary to 
alcohol abuse; allergic rhinitis; chronic headaches; chronic 
tobacco use; and atherosclerotic disease of the aorta.

By July 2004 rating decision, the RO granted the Veteran a 
permanent and total rating for non-service-connected 
disability pension purposes, and denied entitlement to a 
special monthly pension based on the need for aid and 
attendance or housebound benefits.  

Here, it is not contended, or shown, that the Veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  A review of the evidence of record shows 
that although the Veteran has several severe medical 
problems, for which he has received ongoing problems, he is 
not so nearly helpless as to require the regular aid and 
attendance of another person.  VA treatment records dated 
from 2000 through 2007 show that the Veteran continued to 
receive treatment for his various medical problems, but he 
continued to live at home, at times with another person and 
at times by himself.  The criteria for entitlement to special 
monthly pension on account of the need for the regular aid 
and attendance of another person, therefore, have not been 
met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the Veteran's claim for special monthly pension at 
the housebound rate, he is not housebound.  In that regard, 
VA and private treatment records and VA examinations show 
that he is not housebound, nor has he contended otherwise.  
He does not have a single permanent disability that is 
evaluated higher than 50 percent disabling.  Accordingly, the 
criteria for entitlement to an increased pension benefit 
based on housebound status have not been met.  See 38 
U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d). 

Therefore, notwithstanding the Veteran's contentions, under 
these circumstances, the Board finds that criteria for a 
special monthly pension have not been met, and the claim must 
therefore be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine, however, as the preponderance of the evidence is 
against the claim, that rule is not applicable.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for PTSD is denied.

Service connection for COPD is denied.

A compensable rating for bilateral hearing loss is denied.

The claim for entitlement to a special monthly pension based 
on the need for aid and attendance or due to being housebound 
is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


